W. Allen, J.
The only question is whether the sewing-machines in question were “ stock in trade,” within the meaning of the Pub. Sts. e. 11, § 20, cl. 1. It cannot be questioned that the machines kept by the petitioner in its store in Lynn, for the purpose of sale or letting, belonged to its stock in trade. We see no ground for the contention that a machine ceased to be stock in trade when a contract was made for its sale, or when it was let for hire, and the possession delivered to the lessee. By the contract under which the possession was delivered, the general and taxable property in the machines remained in the petitioner, and was held for the purposes of the business carried on at its store, as fully as if the machines *268had remained in the store. See Boston Loan Co. v. Boston, 137 Mass. 332.
The fact that the petitioner had an office in Boston, under directions from which its agents in charge of the Lynn store acted, does not affect the question. Petition dismissed.